Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Image sensor is a known structure and is therefore not being interpreted under 112 sixth paragraph rejection.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest “a flexure arrangement to guide motion of the coil structure and image sensor in a controlled manner, wherein the flexure arrangement comprises one or more flexure arms attached to move with the coil structure at one end and attached to a stationary component of the camera at another end; one or more leaf structures each having a portion attached to the coil structure; and one or more wires attached to a stationary component of the camera at one end;
wherein another portion of each of the one or more leaf structures is attached to a respective wire of the one or more wires to support the coil structure and such that the one or more wires flex when the coil structure moves with the image sensor” in combination with other claimed elements.
Discussion of prior art: Miller et al. (US PGPUB 20160070115) teaches optical image stabilization (OIS) coils (3005) to shift the lens in directions orthogonal to the optical axis to provide OIS, wherein each of the OIS coils is located proximate a respective magnet of the magnets, and wherein the OIS coils are orthogonal to the AF coil (A plurality of optical image stabilization (OIS) coils is mounted to the coil mounting structure. Some embodiments include a lens assembly structure, also called an optics module or lens barrel, configured to hold a lens assembly. A plurality of magnets is affixed to the lens assembly structure, in some embodiments with a magnet holder. Some embodiments include a spring assembly for coupling the coil .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696